         Case 1:12-cr-00031-VM Document 1772
                                        1771 Filed 11/16/20
                                                   11/15/20 Page 1 of 2




New Jersey Office                                                           New York Office        11/16/2020
130 Pompton Avenue                                                          48 Wall Street – 5th fl.
Verona Nj 07044                                                             NYC, NY 10005
(973) 239-4300                                                              (646) 779-2746



                                     Lorraine@lgrlawgroup.com
                                        www.lgaulirufo.com
                                     Fax: (973) 239-4310
                                          _________

                                                                 November 15, 2020
Honorable Victor Marrero
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street, Suite 660
New York, New York 10007

              Re:     United States v. Branch et al, (Christopher Nwanko)
                             12 Cr 31 (VM)
Dear Judge Marrero:

         I am writing this letter to respectfully request to be reappointed CJA counsel for
Christopher Nwanko, the above client, to bring an emergency compassionate release motion on
his behalf pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Mr. Nwanko advised me he had filed a
motion earlier with Your Honor, but in light of several recent developments at Fort Dix, where
he is currently detained, as well as the resurgence of COVID-19 in our area, he has asked me to
seek reappointment in order to bring a renewed motion for emergency compassionate release.
There are currently approximately 240 inmates and staff at Fort Dix, including Mr. Nwanko, who
were recently diagnosed with COVID-19 in the last several days and/or weeks. In addition, there
are several concerns within Fort Dix regarding COVID-19 that has sparked the concern and
involvement of Senators Corey Booker and Robert Menendez. Accordingly, Mr. Nwanko has
reached out to me to file a renewed motion on his behalf. If Your Honor requires additional
information to support this request, kindly advise and such will be provided. Your Honor’s time
and attention to this request is greatly appreciated.
                                                          Respectfully submitted,
                                                           s/
                                                           Lorraine Gauli-Rufo
                                                           Attorney for Christopher Nwanko
        Case 1:12-cr-00031-VM Document 1772
                                       1771 Filed 11/16/20
                                                  11/15/20 Page 2 of 2




cc: All Counsel of Record

                               The request is granted. Lorraine Gauli-Rufo
                               is reappointed CJA counsel and may submit a
                               compassionate release motion by letter
                               brief not to exceed three pages.


                               11/16/2020
